Title: From Alexander Hamilton to David A. Ogden, 20 February 1800
From: Hamilton, Alexander
To: Ogden, David A.

N York 20 Feby. 1800
Dr. Sir!
I find that Major Hoops is very disagreeably entangled on the Subject of the boundage to the Sheriff and that without Speedy Succours his delicacy will be not a little exposed.
I am clearly of Opinion that he became by the ultimate Agreement the Agent of all the parties—and that all are in good faith bound to indemnify him on Accounts of Acts relative to the common Interest. What was done was no doubt necessary and proper and Conducive to the Advantage of all the parties. And it Seems to me with a View to future Contingencies, Very important for the Holld Co, by a liberal Conduct towards those who Serve them in any way, to promote a disposition to Serve them and a Confidence in their liberality.
Upon this General reasoning and Considering the Smallness of the sum, I think it will be expedient if you can, to Come to the aid of Major Hoops by an advance of the Money on account of all Concerned. In proportion to Mr Church’s Interest, I undertake that he Will contribute.
With Esteem and regard   Yr Obedt. Sert.
A Hamilton
